Citation Nr: 0115573	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
February 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim on appeal.  

A hearing was held before the undersigned Member of the Board 
sitting in Columbia, South Carolina, in February 2001, who 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

As a procedural matter, the RO initially denied the veteran's 
claim for an eye disorder in April 1993.  Because no appeal 
was taken, that decision became final one year later.  In 
November 1998, the veteran again filed a claim for an eye 
disorder.  The RO apparently considered this a new claim for 
entitlement to service connection and undertook de novo 
review of the claim.  Because the veteran has been diagnosed 
with different eye disorders, the Board agrees with this 
analysis and will do likewise.  Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996).


REMAND

The veteran contends, in essence, that she is entitled to 
service connection for an eye disorder.  She maintains that 
she developed blurred vision in service and does not believe 
that the disorder is congenital in nature, despite what some 
doctors have told her.  In the alternative, she asserts that 
a pre-existing eye disorder was aggravated by military 
service.  In this case, the Board finds that due process 
requires a remand.  On November 9, 2000, while the appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  In part, due to 
this change in the law, a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.   

In addition, the Board finds that further medical evidence is 
needed.  Specifically, the Board notes that the veteran has 
been diagnosed with various eye disorders, including 
Stargardt's disease, parafoveal lesions, and retinal macular 
dystrophy, in addition to various refractory errors.  Due to 
the apparent conflict in diagnoses, the Board finds that 
another examination is needed to clarify the veteran's 
current eye disorder.  Moreover, the record variously suggest 
that the veteran's current eye disorder is congenital and/or 
may have pre-existed military service but there is no 
definitive opinion on this issue.  Therefore, a remand is 
needed in order to obtain medical clarification.  

Next, while the veteran underwent a recent VA examination, 
there is no specific opinion on whether her eye disorder is 
related to her military service.  In March 1985 General 
Counsel for VA addressed the following question:  In view of 
the provisions of 38 C.F.R. § 3.303(c), under what 
circumstances, if any, may service connection be granted for 
disorders of congenital or developmental origin?  In this 
opinion, General Counsel held that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  See VA O.G.C. 
Prec. Op. No. 1-85 (March 5, 1985) (reissued as VAOPGCPREC 
82-90 (July 18, 1990)).  In September 1988, VA General 
Counsel issued a new precedent opinion to update the previous 
opinion provided in VA O.G.C. Prec. Op. No. 1-85.  In 
particular, the opinion was updated to reflect that a 
hereditary disease under 38 C.F.R. § 3.303(c) does not always 
rebut the presumption of soundness, and that service 
connection may be granted for hereditary diseases which 
either first manifest themselves during service or which 
preexist service and progress at an abnormally high rating 
during service.  VA O.G.C. Prec. Op. No. 8-88 (Sept. 29, 
1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990)).  
Following the issuance of this General Counsel opinion, the 
VA ADJUDICATION PROCEDURE MANUAL, M21-1, was revised to provide 
that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  MANUAL M21-1, Chapter 
50, § 50.78(f) (Mar. 29, 1989).

Accordingly, the outcome of the present case may depend on a 
medical assessment as to whether the veteran has an eye 
disorder which first manifest itself during service or, if it 
preexisted service, progressed at an abnormally high rate 
during service.  Such medical questions must be addressed by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that a remand on this 
issue is necessary.  

Further, the veteran is advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

While it regrets the delay involved in remanding this case, 
the Board is of the opinion that proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
report any recent treatment, to provide 
pertinent records, or request the RO's 
assistance in obtaining any records not 
currently in the claims file.  The RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  The veteran's failure to 
indicate that there has been recent 
pertinent treatment and otherwise assist 
in getting the records will be taken as 
an indication that there are no pertinent 
treatment records that should or can be 
obtained.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine the 
nature, etiology, and date of onset of 
any eye pathology which may be present.  
The claims folder must be made available 
to the examiner.  After reviewing the 
veteran's claims file, conducting an 
examination, and ordering any testing 
deemed appropriate, the examiner should 
enter an opinion as to the following:

a.  What is the nature of the 
veteran's current eye disorder(s)?  
The examiner is specifically asked 
to clarify and resolve the conflict 
among the various diagnoses, if 
possible.

b.  Does the record establish that 
the veteran's current eye disorder 
is a congenital condition?

c.  When did the veteran's current 
eye disorder first manifest itself?

d.  If the veteran's current eye 
disorder pre-existed service, did 
the eye disorder progress at an 
abnormally high rate during service?  
In responding to this question, the 
examiner should comment on the 
complaints of blurred vision which 
the veteran reported during active 
service.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.

5.  Thereafter, the RO should 
readjudicate the claim on appeal.  To the 
extent the benefits sought are not 
granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned for further appellate 
consideration to the extent such action is in order.  No 
action is required of the veteran until she is notified.  The 
Board intimates no opinion as to the ultimate outcome in this 
case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


